Citation Nr: 0126653	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  95-33 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by chest pain, to include as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for a disability 
manifested by lightheadedness/dizziness, to include as due to 
an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by night sweats, to include as due to an 
undiagnosed illness.  

6.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

9.  Entitlement to an initial rating in excess of 20 percent 
for service-connected myalgias.  

10.  Entitlement to an initial rating in excess of 10 percent 
for service-connected skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, S. H., C. R., and J. C.  


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
September 1991.  The veteran's service records show that he 
served on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War from 
October 1, 1990 to April 20, 1991.  

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The veteran's representative, in a brief dated August 7, 
2001, raised the issue of entitlement to an extension of 
Paragraph 29 benefits.  As this claim has not been 
adjudicated or developed for review by the Board, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the veteran 
has been properly notified of the elements necessary to grant 
his claims for benefits.  

2.  The veteran has known clinical diagnoses of fibromyalgia, 
anxiety, tendonitis, and bursitis.  

3.  The veteran's sleep disturbance, chest pain, fatigue, and 
headaches are currently rated as symptoms of his diagnosed 
myalgias under the diagnostic code for fibromyalgia.  

4.  The veteran's complaints of lightheadedness and dizziness 
have not been objectively verified as manifestations of an 
undiagnosed illness, nor have they been shown to be 
attributable to any specific disease entity.  

5.  The veteran's night sweats are part and parcel of his 
service-connected fevers due to an undiagnosed illness.  

6.  There is no objective medical evidence of record of 
blurred vision, nor of its manifestation to a degree of 10 
percent.  

7.  There is no medical evidence of record of a nexus between 
any currently diagnosed blurred vision disorder and an 
inservice injury or disease or any other incident of service.  

8.  The veteran's service-connected disabilities are myalgias 
as a residual of an undiagnosed illness, currently rated as 
20 percent disabling; a skin condition as a symptom of an 
undiagnosed illness, currently rated as 10 percent disabling; 
residuals of a left elbow dislocation, currently rated as 10 
percent disabling; residuals of acromioclavicular joint 
strain, currently rated as 10 percent disabling; diarrhea and 
weight loss due to an undiagnosed illness, currently rated as 
noncompensably disabling; and fevers due to an undiagnosed 
illness, currently rated as noncompensably disabling.  The 
combined service-connected rating is 40 percent.  

9.  The veteran graduated from high school and has an 
additional 11/2 years of education at a community college in 
general studies.  

10.  The veteran is currently employed full time; his 
service-connected disabilities are not of such severity as to 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
occupational experience.  

11.  The evidence does not establish that any of the 
veteran's service-connected disabilities, separately or 
together, reflect such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

12.  Diagnostic Code 5025 for evaluating fibromyalgia was 
added to the rating schedule effective May 7, 1996, and is 
more favorable to the veteran in this case.  

13.  It is not shown that prior to May 7, 1996, the veteran 
averaged more than two exacerbations a year of his service-
connected myalgias; most of these exacerbations were not 
shown to be incapacitating.  

14.  Since May 7, 1996, the service-connected myalgias are 
manifested by episodic exacerbations, but constant 
musculoskeletal pain and tender points that are refractory to 
therapy are not shown.  

15.  The veteran's service-connected skin condition is 
manifested by exfoliation of an exposed area of the skin, but 
constant exudation or itching, extensive lesions, or marked 
disfigurement is not objectively demonstrated.  


CONCLUSIONS OF LAW

1.  Service connection for a sleep disorder, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

2.  Service connection for a disability manifested by chest 
pain, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

3.  Service connection for a disability manifested by 
fatigue, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

4.  Service connection for a disability manifested by 
lightheadedness or dizziness, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

5.  Service connection for night sweats as part and parcel of 
fevers due to an undiagnosed illness is warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).  

6.  Service connection for blurred vision, to include as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).  

7.  Service connection for headaches, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

8.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001).  

9.  The criteria for a rating in excess of 20 percent prior 
to May 7, 1996, for myalgias as due to an undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5002 (1996).  

10.  The criteria for a rating in excess of 20 percent from 
May 7, 1996, for myalgias as due to an undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5025 (2001).  

11.  The criteria for a rating in excess of 10 percent for a 
skin condition as due to an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.71a, Diagnostic Code 7806 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  38 U.S.C.A. § 
5103A.  On August 29, 2001, the final rules to amend VA 
adjudication regulations to implement the provisions of the 
VCAA were published in the Federal Register.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes, however, that except with respect 
to regulations governing applications to reopen previously 
and finally denied claims,

the provisions of this rule merely 
implement the VCAA and do not provide any 
rights other than those provided by the 
VCAA.  Therefore, [VA] will apply those 
provisions to any claim for benefits 
received by VA on or after November 9, 
2000, the VCAA's enactment date,


as well as to any claim filed before that 
date but not decided by VA as of that 
date.  

66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

As the claims addressed in this appeal were filed before 
November 9, 2000, but were not finally decided as of that 
date, the provisions of the VCAA and the pertinent new 
regulations must be applied to these claims.  

After reviewing the claims file, however, the Board finds 
that there has been essential compliance with the notice and 
assistance provisions of the new statutes and regulations 
with regard to the issues before the Board.  The evidence of 
record includes the veteran's complete service medical 
records, his post service private treatment and 
hospitalization reports, reports of VA examinations and 
statements by the veteran and his representative, as well as 
testimony by the veteran and his witnesses at two personal 
hearings.  Under the circumstances, the Board finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the veteran and his representative have 
been adequately notified of the applicable laws and 
regulations setting forth the criteria for entitlement to the 
benefits sought.  The Board concludes that the discussions in 
the rating decisions, statements of the case, supplemental 
statements of the case, and the RO's letters to the veteran 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought such that there has been compliance with 
VA's notification requirements under the VCAA and the final 
rules.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  

I.  Service Connection Claims

Section 1117 of title 38 of the United States Code 
(38 U.S.C.A. § 1117) provides for the enactment of 
regulations for compensation for disabilities occurring in 
Persian Gulf veterans.  The statute's implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to:  

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs or symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the 
respiratory system (upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss
(13) Menstrual disorders

38 C.F.R. § 3.317(a),(b).  

However, the regulation further provides that such disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  (An interim 
final rule that became effective November 9, 2001, would 
extend the presumptive period to December 31, 2006.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001).)  

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
section, disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).  

For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; the Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) who exhibits "objective indications of 
chronic disability" resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more" not later than December 31, 2006; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  Section 3.317 explicitly 
acknowledges that a claimant's "signs or symptoms" need not 
be shown by medical evidence; however, the regulation does 
specifically require some "objective indications" of 
disability.  38 C.F.R. § 3.317(a).  "'Objective indications 
of chronic disability' include both 'signs,' in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification."  38 C.F.R. § 3.317(a)(2).  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  

A.  Sleep Disturbance

In the present case, there is no objective medical evidence 
of record that diagnoses a sleep disturbance or that 
attributes a sleep disturbance to any current diagnosis.  
There is also no objective medical evidence of record 
confirming the presence of a sleep disturbance as a separate 
ratable disability.  The veteran has complained of a sleep 
disturbance during VA examinations for various disabilities, 
and his spouse and mother have attested to the veteran's 
sleep disturbance in statements that are of record.  The 
Board notes that service connection for myalgias as due to an 
undiagnosed illness has been granted and has been rated by 
analogy to fibromyalgia under 38 C.F.R. § 4.71a, Diagnostic 
Code 5025.  

Under the provisions of 38 C.F.R. § 3.317(a)(4), a chronic 
disability resulting from an undiagnosed illness will be 
rated using evaluation criteria from 38 C.F.R., Part 4, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  This principle 
mirrors the general principles of rating disabilities 
attributable to known clinical diagnoses, as set forth in 
VA's Schedule for Rating Disabilities (rating schedule).  
Under 38 C.F.R. § 4.20, where the particular disability for 
which the veteran is service connected is not listed in the 
rating schedule, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
the anatomical location and symptomatology are closely 
analogous.  See Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
An analogous rating may only be assigned where the service-
connected disability is not listed in the rating schedule.  
38 C.F.R. § 4.27; see Lendenmann, 3 Vet. App. at 349-50; 
Pernorio, 2 Vet. App. at 629.  

As indicated, Diagnostic Code 5025 provides ratings for 
fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  The Board observes that 
in rating a disorder, it must be kept in mind that the rating 
of the same disability under various diagnoses is to be 
avoided.  Both the use of the manifestation not resulting 
from service-connected disease or injury in establishing the 
service-connected rating, and the rating of the same 
manifestation under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  It is possible, however, "for a veteran to have 
separate and distinct manifestations" from the same injury, 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  A sleep disturbance 
is already contemplated in rating the veteran's myalgias.  
Therefore, to service connect and rate a sleep disturbance 
separately would constitute pyramiding of benefits, which the 
Board may not do.  Accordingly, the Board finds that granting 
service connection for a sleep disturbance and rating it 
separately, while also rating the symptom under Diagnostic 
Code 5025, would constitute pyramiding of benefits.  

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (Table).  

Accordingly, the veteran's claim for service connection for a 
sleep disturbance, both on a direct incurrence basis and as 
due to an undiagnosed illness, must be denied due to a lack 
of entitlement under the law.  Id.  

B.  Chest Pains

The veteran's service medical records contain no complaints, 
treatment, findings, or diagnosis of any chest pain.  The 
veteran's July 1991 Army active duty demobilization 
examination report contains notations that on clinical 
evaluation, all the veteran's systems, including the heart 
and vascular system, were found to be normal.  His July 1991 
PULHES physical profile reveals a "1" for all categories, 
which indicates a high level of physical fitness.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The 
veteran's July 1991 medical history report contains notations 
that the veteran checked the "NO" box with regard to the 
question of whether he ever had or now had pain or pressure 
in his chest, palpitation or pounding heart, and heart 
trouble.  On his August 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation, the veteran 
circled the word "NO" in answer to the question of whether 
he was currently receiving any medicine or other treatment.  

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).  

An October 1993 VA hospitalization report, which contains a 
diagnosis of chronic undiagnosed illness, includes findings 
that the veteran's chest sounded perfectly clear to 
auscultation and percussion, his heart was regular with no 
murmurs, and he had no costovertebral angle tenderness.  His 
chest X-ray was negative, an electrocardiogram (EKG) was 
normal, and he had no tenderness in his abdomen.  The report 
contains a finding that he was basically asymptomatic during 
this hospitalization.  

During a July 1994 VA examination, the veteran complained of 
chest wall pain.  

A July-August 1994 VA hospitalization report contains a 
finding that the veteran had chest wall tenderness to 
palpation and that he had elevated CPK (creatine 
phosphokinase) levels (on VA examination) at VA Medical 
Center (VAMC), Lincoln, Nebraska.  It was also reported that 
an EKG showed normal sinus rhythm with minimal voltage 
criteria for left ventricular hypertrophy, which might be 
normal variant.  It was indicated that PPD was zero 
millimeters and that a chest X-ray was normal.  

A February 1995 VA thallium scan contained an impression of 
overall enlargement of the left ventricle without any focal 
perfusion defect that was felt to be most consistent with 
dilatative cardiomyopathy.  

During his April 1995 personal hearing, the veteran testified 
that his allergic rhinitis caused breathing problems; he had 
shortness of breath and used an inhaler; and that he had been 
diagnosed with fibromyalgia.  

An April 1995 VA bone scan contains an impression of a single 
area of increased activity over the right anterior 7th rib, 
most likely related to trauma.  

A May 1995 VA treatment report contains notations that the 
veteran was tender over the area of the right 7th rib.  

An October 1995 report of a VA bone scan of the chest 
contains impressions of a normal bone scan and of interval 
resolution of increased activity at the right anterior 7th 
rib.  

There was no testimony as to chest pain during the veteran's 
May 1996 personal hearing.  

An August 1996 VA chest X-ray report contains an impression 
of a normal chest X-ray as compared to the prior study of 
September 1993.  

During a June 1999 VA cardiology examination, the veteran 
reported that since returning from the Persian Gulf in 1991, 
he had had intermittent left-sided chest pain that he 
described as a "shock" in the left side of his chest, which 
occurred with laughing or coughing.  More recently, he 
reported that he felt the chest pain after exertion.  He 
reported that it was no better with repositioning and no 
worse with a deep breath.  The examiner also noted that while 
the veteran complained of dyspnea, he was "able to run two 
miles per day without significant dyspnea."  The veteran 
denied peripheral edema or racing or pounding of his heart, 
deep vein thrombosis, varicose veins, pericarditis, rheumatic 
fever or heart murmur.  The examiner indicated that the 
veteran was negative for hypertension, hyperlipidemia and 
diabetes.  The veteran reported a "six pack year history of 
smoking but quitting in 1998."  He reported taking no 
allergy medication.  He reported that his current medications 
were Motrin, Amitriptyline, Albuterol, and "mega" vitamins 
daily.  He reported being easily fatigued and having nightly 
sweats since 1991.  

On physical examination his blood pressure was found to be 
104/72, his pulse was 60, his respirations were 16, and his 
temperature was 98.1.  The carotid upstrokes in his neck were 
equal without bruits, and no jugular venous distention or 
thyromegaly was noted.  His respirations were found to be 
quiet and regular, his lungs were clear to auscultation, and 
he had a "normal A to P [anterior to posterior] diameter."  
His heart was noted to have a regular rhythm without murmur 
or gallop, his point of maximal impulse (PMI) was not 
displaced, and no lift or thrill was noted.  The examiner 
indicated that an EKG showed normal sinus rhythm with 
probable early repolarization.  The impressions were 
noncardiac chest pain and Gulf War Syndrome.  

A June 1999 VA pulmonary function test contained an 
interpretation of spirometry that was within normal limits.  
Diffusion capacity was also within normal limits.  There was 
a mild response to bronchodilator.  

A June 1999 VA chest X-ray report contains an impression of 
normal heart and lungs.  

The record does not confirm the presence of any diagnosed 
disability causing chest pain separate and distinct from the 
musculoskeletal pain associated with his service-connected 
myalgias.  The above medical evidence demonstrates that his 
chest pain is of musculoskeletal rather than cardiovascular 
origin.  As noted above, service connection for myalgias has 
been granted and is rated by analogy to fibromyalgia.  
Diagnostic Code 5025 provides ratings for fibromyalgia 
(fibrositis, primary fibromyalgia syndrome), with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  Thus, chest pain is 
already contemplated in rating the veteran's myalgias.  Thus, 
to service connect and rate chest pain separately would 
constitute pyramiding of benefits, which the Board may not 
do.  38 C.F.R. §§ 4.14, 4.20, 4.27; see also Lendenmann, 3 
Vet. App. at 348-50; Pernorio, 2 Vet. App. at 629; Brady, 4 
Vet. App. at 206; Fanning, 4 Vet. App. at 230; Esteban, 6 
Vet. App. at 261-62.  

Accordingly, the veteran's claim for service connection for a 
disability manifested by chest pain, either on a direct 
incurrence basis or as due to an undiagnosed illness, must be 
denied due to a lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.  

C.  Fatigue

The medical evidence in this case shows that the veteran's 
fatigue is part and parcel of his service-connected myalgias 
as due to an undiagnosed illness.  There is no showing of the 
presence of a separate and distinct disability manifested by 
fatigue; rather, the fatigue is part of the symptom complex 
associated with the service-connected myalgias.  Under 
Diagnostic Code 5025, fibromyalgia is manifested by with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  Thus, fatigue is 
contemplated in rating the veteran's myalgias.  To service 
connect and rate fatigue separately would constitute 
pyramiding of benefits, which is precluded by law.  38 C.F.R. 
§§ 4.14, 4.20, 4.27; see also Lendenmann, 3 Vet. App. at 348-
50; Pernorio, 2 Vet. App. at 629; Brady, 4 Vet. App. at 206; 
Fanning, 4 Vet. App. at 230; Esteban, 6 Vet. App. at 261-62.  

Accordingly, the veteran's claim for service connection for 
fatigue, both on a direct incurrence basis and as due to an 
undiagnosed illness, must be denied due to a lack of 
entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  


D.  Lightheadedness/Dizziness

There is no objective medical evidence in this case 
confirming the presence of lightheadedness or dizziness, nor 
is there any showing of a current disability manifested by 
lightheadedness or dizziness.  

On VA cardiology examination in June 1999, it was reported 
that the veteran complained of dizziness whenever he leaned 
over to tie his shoe or pick something up.  He said that this 
was improved by standing up.  He indicated that five years 
previously, he had one unexplained syncopal episode that was 
felt to have been due to chlorine exposure near an indoor 
pool.  He denied, however, a history of stroke or seizure 
disorder.  Although a fee-basis neurologic consultation 
report dated in June 1999 notes dizziness and lightheadedness 
as reasons for the consultation, no specific complaints or 
findings of lightheadedness or dizziness were entered.  

As indicated above, a grant of service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317.  Although a 
claimant's "signs or symptoms" need not be shown by medical 
evidence, the controlling regulation specifically requires 
some "objective indications" of disability.  38 C.F.R. 
§ 3.317(a).  This includes non-medical indicators that are 
capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  On VA neurologic examinations in January 1997 
and June 1999, he was able to stand with his feet together 
and his eyes closed without excessive swaying.  

The record indicates that the veteran has occasionally 
complained of lightheadedness and dizziness, but there has 
been no true independent verification of the existence of 
these complaints as manifestations of a chronic undiagnosed 
illness.  There is therefore no basis for a grant of service 
connection for the claimed disability under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

With respect to service connection on a direct incurrence 
basis under 38 U.S.C.A. §§ 1110 and 1131, the veteran's 
complaints of lightheadedness and dizziness have not been 
attributed by competent medical authority to any specific 
disease entity.  In the absence of a diagnosed disorder, 
service connection is not warranted.  Although symptoms are 
manifestations or indications of disease or injury, even 
disease or injury is not entitled to service connection 
unless chronic residuals constituting a disability result 
therefrom.  The Court of Appeals for Veterans Claims has 
specifically so held.  In affirming a Board decision denying 
an application to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original 
claim for service connection for residuals of frozen feet, 
the Court stated:  "[The veteran] is apparently of the 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service.  
That, of course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of a 
current disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Accordingly, the veteran's claim for service connection for 
lightheadedness and dizziness, both on a direct incurrence 
basis and as due to an undiagnosed illness, must be denied 
due to a lack of entitlement under the law.  See Sabonis, 6 
Vet. App. at 430.  

E.  Night Sweats

In his report of May 21, 1996, Dr. Basler notes that the 
record documented the veteran's chronic relapsing fever of up 
to 104 degrees that coincided with very significant joint 
disease and the appearance of bullae on his palms and soles.  
The medical evidence of record has not associated the 
veteran's night sweats with his service-connected myalgias, 
although Dr. Basler was of the opinion that he had an 
autoimmune disease related to his service in the Persian 
Gulf.  Still, it is difficult to find that his night sweats 
are part and parcel of his service-connected myalgias, as 
this symptom is not set forth in Diagnostic Code 5025 as a 
representative symptom of the analogous fibromyalgia.  

The Board observes that service connection is in effect for 
fevers due to an undiagnosed illness.  It may reasonably be 
inferred that the veteran's night sweats are part and parcel 
of that service-connected disability.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  It follows that 
service connection for night sweats as part and parcel of the 
service-connected fevers due to an undiagnosed illness must 
be granted.  In so finding, the Board has accorded the 
veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b).  

F.  Blurred Vision

The veteran's service medical records include his November 
1986 enlistment physical examination report, which contains 
notations that his uncorrected distant vision was found to be 
20/40 on the right, correctable to 20/25, and 20/30 on the 
left, correctable to 20/20.  His near vision was shown to be 
20/20 in each eye.  On his November 1986 report of medical 
history, the veteran reported wearing contact lenses.  On an 
eye medical history report in November 1986, the veteran 
reported having had an eye injury.  When seen at a service 
clinic in September 1988, the veteran complained of battery 
acid that was splashed in his face and right eye.  His visual 
acuity was transiently affected.  His eye was flushed.  The 
assessment was acid burn flushed without destruction of 
tissue.  There was slight irritation.  On his July 1991 
redeployment medical history report, the veteran checked the 
"NO" box for the question of whether he had had, or then 
had, eye trouble.  His uncorrected distant vision was then 
20/50 on the right and 20/25 on the left.  His uncorrected 
near vision was 20/25, bilaterally.  However, an eye disorder 
was not diagnosed.  

The earliest indication of the claimed blurred vision was a 
September 1993 VA treatment report, which contains the 
veteran's complaints of blurred vision in the right eye of a 
week's duration.  The accompanying hospitalization report 
contains no evidence of any further complaints of, or 
treatment for blurred vision.  

During his April 1995 personal hearing the veteran testified 
that his allergic rhinitis caused his eyes to swell.  

A January 1997 VA neurology report contains notations that on 
neurological examination, the veteran's visual acuity was 
found to be "Jeager +1," the visual fields were found to be 
full, the extraocular movements were found to be intact, and 
the pupils were round, regular, equal and reactive to light 
both directly and consensually.  

A June 1999 VA cardiology examination report shows that the 
veteran complained of intermittent blurry vision; however, 
there was no glaucoma or cataracts.  His sclera was found to 
be clear.  A VA neurologic examination performed at that time 
resulted in findings that mirrored those set forth on the 
January 1997 neurology report.  

The service medical records in this case contain no evidence 
of blurred vision.  The episode of inservice injury to the 
right eye seems to have rapidly resolved, leaving no residual 
disability.  See 38 C.F.R. § 3.303(b).  There is no objective 
showing of the presence of any disability causing blurred 
vision; and there is no medical evidence of a link between 
any claimed disability causing blurred vision and the 
veteran's active service.  Accordingly, the preponderance of 
the evidence is against the veteran's claim for service 
connection for blurred vision on a direct incurrence basis.  
38 C.F.R. § 3.303.  

Moreover, as there is no objective evidence of blurred 
vision, nor of its manifestation to a degree of 10 percent, 
there is no basis for finding that service connection for 
blurred vision as due to an undiagnosed illness is warranted 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for blurred vision, including as due to an 
undiagnosed illness.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  

G.  Headaches

The VA neurologic examination in June 1999 was negative for 
findings of any separate ratable headache disorder.  The 
medical evidence clearly attributes this symptom to the 
umbrella diagnosis of myalgias or fibromyalgias.  As noted 
above, service connection for myalgias has been granted and 
has been rated by analogy to fibromyalgia.  Diagnostic Code 
5025 provides ratings for fibromyalgia (fibrositis, primary 
fibromyalgia syndrome), with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  Thus, headaches are contemplated in rating the 
veteran's myalgias.  To service connect and rate this symptom 
separately would constitute pyramiding of benefits, which is 
precluded by law.  38 C.F.R. §§ 4.14, 4.20, 4.27; see 
Lendenmann, 3 Vet. App. at 348-50; Pernorio, 2 Vet. App. at 
629; Brady, 4 Vet. App. at 206; Fanning, 4 Vet. App. at 230; 
Esteban, 6 Vet. App. at 261-62.  

Accordingly, the veteran's claim for service connection for 
headaches, both on a direct incurrence basis and as due to an 
undiagnosed illness, must be denied due to a lack of 
entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  

II.  TDIU

A claim of entitlement to a TDIU may be granted when a 
claimant's current service-connected disabilities meet the 
rating requirements of § 4.16(a) and there is evidence that 
the claimant is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  38 C.F.R. § 4.16(a).  

Under 38 C.F.R. §§ 3.340(a), 4.15, a total disability is 
considered to exist when there is present any impairment of 
mind or body that renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither nonservice-connected 
disabilities nor advancing age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).  

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the rating schedule 
prescribes a 100 percent evaluation, or, with less 
disability, where the requirements of 38 C.F.R. § 4.16(a) are 
met.  Under 38 C.F.R. § 4.16(a), a total rating may be 
assigned when the schedular rating is less than total, 
provided that, if there is only one disability, it is ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more, and the 
veteran is unable to secure or follow a substantially gainful 
occupation due to these service connected disabilities.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment may not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
§ 4.16(a), marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the United States Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (which includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Id.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  Id.  If the veteran fails to 
meet the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service-connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).  

The Court has held that where the veteran submits a claim for 
a TDIU rating that meets the requirements of § 4.16(a) and 
where there is evidence that he is "unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities," the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 38 
C.F.R. § 4.16(a); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991); cf. 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board may 
not rely on its own unsubstantiated medical opinions).  

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  Beaty, 6 Vet. 
App. at 538; Moore, supra (quoting VA Adjudication Procedure 
Manual M21-1, pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  
The Court has determined that substantially gainful 
employment suggests "a living wage".  See Beaty; Ferraro, 1 
Vet. App. at 332; see also Moore, supra; 38 C.F.R. § 4.16(a).  

A review of the veteran's claims file reveals that service 
connection is in effect for myalgias due to an undiagnosed 
illness, currently rated as 20 percent disabling; a skin 
condition as a symptom of an undiagnosed illness, currently 
rated as 10 percent disabling; residuals of a left elbow 
dislocation, currently rated as 10 percent disabling; 
residuals of acromioclavicular joint strain, currently rated 
as 10 percent disabling; diarrhea and weight loss due to an 
undiagnosed illness, currently rated as noncompensably 
disabling; and fevers due to an undiagnosed illness, 
currently rated as noncompensably disabling.  The current 
combined service-connected rating is 40 percent.  Although 
service connection has been granted herein for night sweats 
as part and parcel of the veteran's service-connected fevers 
due to an undiagnosed illness, it is unlikely that the 
combined disability rating will increase significantly.  See 
38 C.F.R. § 4.25 (Combined Ratings Table).  

A review of the service-connected ratings indicates that 
there is no disability or combination of disabilities (as 
combined under 38 C.F.R. § 4.25) for which a 100 percent 
rating has been assigned; or one disability ratable at 60 
percent or more; or two or more disabilities where at least 
one disability is ratable at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Accordingly, a total rating is not 
warranted under 38 C.F.R. § 4.16(a).  

A February 1996 VA Social Work Data Base/Assessment report 
contains notations that the veteran graduated from high 
school, has an additional 11/2 years of education at a 
community college in general studies, and desired to earn a 
degree in criminal justice.  This report also shows that he 
was employed on a full-time basis, working 8 to 10 hours a 
day, six days a week, at $10.30 an hour.  

An April 1996 VA psychiatric examination report contains 
notations that the veteran "appears able to maintain work 
performance except as limited by his physical problems."  

A May 1996 VA medical report contains a physician's opinion 
that "[a]t the present time, I would assess [the veteran] to 
have 25 percent total body disability attributable to [his] 
skin[,] according to the latest [American Medical 
Association] guidelines."  This opinion does not support a 
finding that the veteran is unable to secure or follow a 
substantially gainful occupation due to this service-
connected disability.  

An August 1996 VA fee-basis dermatology evaluation report 
contains the notation that "[f]rom a disability standpoint, 
I would assess [the veteran] to have a ten percent total body 
disability attributable to the skin, but this would have to 
be combined with any disability attributable to the pain in 
his joints as well as his muscle pain and weakness."  

A January 1997 VA fee-basis neurology examination report 
contains notations that the veteran had not developed a 
"picture of weakness" and that numbness had not been part 
of his disability picture, but that the veteran did have, on 
occasion, paresthesia of his fingers and toes.  The report 
also contains notations that the cranial nerves, 
coordination, motor nerves, sensory nerves, and reflexes were 
found to be normal.  

It was reported on a January 1997 VA orthopedic examination 
that the veteran was then only working part time and tending 
his three horses.  Although he said that he lost a lot of his 
strength with recurring discomfort in his joints, the actual 
examination findings did not show significant debilitation.  
On physical examination, his temperature was noted to be 
96.0.  (The Board notes that there is no objective medical 
evidence of record (records are from 1992 through 1999) that 
ever shows a temperature above 98.8.)  The veteran's weight 
was found to be 147 pounds.  His muscle mass and strength 
were found to be 4/5 throughout, and no lesions were present 
on the veteran's skin.  

A February 1997 VA treatment report contains notations that 
the veteran's symptoms "are the same," that he had not had 
diarrhea lately, and that he "stopped all med[ications] in 
Nov[ember]."  It was reported that his weight had increased 
but that he was close to his usual weight.  His complete 
blood count and chemical profile were "OK."  

An addendum) to an April 1997 VA orthopedic examination 
report contains findings of a CT scan of the lumbosacral 
spine, which indicated nonservice-connected diffuse disc 
bulging at the L3-4 level with some resultant compression of 
the thecal sac, resulting in mild spinal stenosis and mild 
narrowing of the right neural foramen, and nonservice-
connected diffuse disc bulging at L4-5 with resultant mild 
spinal stenosis, with no evidence of erosive changes of the 
sacroiliac joints that would be suggestive of an inflammatory 
back process.  The examiner noted that "[m]y initial 
neurologic and clinical evaluation did not suggest a 
r[a]diculopathy as a cause of [the veteran's] pain.  I do not 
feel that these abnormalities are related to his current 
clinical symptomatology.  However, [a] formal determination 
of that would rest in a neurologic evaluation."  After a 
review of the above January 1997 VA neurology report, the 
Board concludes that the neurology report confirms the 
examiner's opinion that these lumbosacral spine abnormalities 
were not related to the veteran's current clinical 
symptomatology.  

A September 1998 VA treatment report contains notations that 
the veteran was now working as a conductor for the Union 
Pacific railroad, that he had gained a lot of weight since 
the previous year, and that he was not taking any medications 
at that time.  It was further reported that he then had no 
skin rash and that he was continuing his daily exercise.  
However, he continued to have some joint and muscle aches.  
The assessment was fibromyalgia.  

A June 1999 VA fee-basis neurology examination report 
contains a notation that the veteran "will probably remain 
under the umbrella of the syndrome of 'fever of unknown 
origin' until he is able to come in with his typical 
[reported] cycle of fever of 104, headache, neck ache, 
myalgia and arthralgia, at which time the appropriate studies 
can be done."  The report also contains a finding that the 
veteran then weighed 167 pounds with his clothes on.  The 
veteran's cranial nerves, motor strength, sensory nerves, and 
reflexes were again found to be normal.  A neurologic 
diagnosis was not entered.  

As noted in a previous section of this decision, a June 1999 
cardiology examination report contains notations that while 
the veteran complained of dyspnea and pain in his calves, 
these did not "prohibit him from finishing his [running] two 
miles daily."  Another notation indicates that the veteran 
reported that his weight was labile.  He had lost 12 pounds 
in two weeks; prior to that he had had a 40-pound weight gain 
over a month.  This report also contains a notation that the 
veteran was then working as a guard at the Nebraska State 
Penitentiary.  On physical examination, the veteran's skin 
was found to be warm and dry without lesions, his temperature 
was 98.1, his height was 5 feet, 8 inches, and his weight was 
161 pounds.  His sclera was clear, his carotid upstrokes were 
equal without bruits, and no jugular venous distention or 
thyromegaly was found.  His respirations were quiet and 
regular, his lungs were clear to auscultation, and a normal 
anterior-to-posterior chest diameter was found.  His heart 
was normal on clinical examination.  His abdomen was found to 
be soft and nontender to palpation, and no organomegaly or 
bruits were found.  His hand grasps were strong and equal, 
and no clubbing or cyanosis was found.  His peripheral pulses 
were palpable, no edema, varicosities, or femoral bruits were 
found.  Laboratory findings were unremarkable, and an EKG was 
noted to show normal sinus rhythm with probable early 
repolarization.  

The Board has reviewed the ratings assigned the veteran's 
service-connected disabilities and finds that they are 
adequately and properly rated.  In that regard, the Board 
notes that there is no objective medical evidence of record 
that indicates that the veteran's skin condition, diarrhea 
and weight loss, and fevers and night sweats were symptomatic 
at the time of the most recent medical evaluations.  There is 
no medical evidence to suggest that the combined service-
connected evaluation of 40 percent will be significantly 
changed by the grant herein of service connection for night 
sweats.  

The Board also notes that there is no medical opinion of 
record that indicates that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  Although there was some evidence 
that the veteran had cut back his employment to a part-time 
schedule, subsequent evidence demonstrates that he was again 
employed full time.  As there is no persuasive evidence that 
the veteran is currently unemployable by reason of his 
service-connected disabilities, there was no reason for the 
rating board to submit the case to the Director, Compensation 
and Pension Service, for extraschedular consideration.  See 
38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to a TDIU.  In reaching this decision, the Board 
has considered according the veteran the benefit of the 
doubt.  However, where the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Schoolman v. West, 12 Vet. App. 307, 
311 (1999); Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

III.  Ratings

In March 1998, the RO granted the veteran's claims of 
entitlement to service connection for a skin condition and 
myalgias as due to undiagnosed illnesses, assigning a 10 
percent initial rating for the skin condition and a 20 
percent initial rating for myalgias, both effective from July 
14, 1993, the date of receipt of his claims for those 
benefits.  In a letter dated April 10, 1998, the RO informed 
the veteran and his representative of these determinations at 
his latest address of record.  In July 1998, the RO received 
the veteran's notice of disagreement with the ratings 
assigned for the skin condition and myalgias.  In November 
1998, the RO received medical records concerning the 
veteran's service-connected myalgias and skin condition from 
a VA medical facility.  A statement of the case dated January 
29, 1999, addressing the issues of the proper initial 
evaluations for the service-connected myalgias and skin 
condition was issued to the veteran and his representative in 
February 1999.  The January 1999 statement of the case did 
not show, in the evidence listing, the November 1998 VA 
records, nor did the statement of the case discuss that 
evidence.  The covering letter dated February 4, 1999, 
informed the veteran and his representative that if the 
veteran desired to file a substantive appeal as to the denial 
of higher initial ratings for myalgias and a skin condition, 
he must file his substantive appeal with the RO within 60 
days from the date of that letter, "or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying you of the action that you have appealed."  

On May 24, 1999, the RO received the veteran's VA Form 9 
(Appeal to Board of Veterans' Appeals) upon which the veteran 
indicated he was appealing all issues addressed in the 
statement of the case of January 29, 1999.  A supplemental 
statement of the case containing a listing of the November 
1998 medical evidence and a discussion thereof was issued in 
October 1999.  

In May 2001, the Board mailed a letter to the veteran and his 
representative, informing them that that the veteran's 
substantive appeal as to the issues of higher initial 
evaluations for a skin condition and myalgias might not have 
been filed on time, that if it was not, the Board might 
dismiss the veteran's appeal of those issues.  The Board 
provided the veteran or his representative the opportunity to 
tell the Board why the appeal was timely, to submit evidence 
on that issue, and to request a hearing before the Board on 
that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (Aug. 18, 1999).  
No response was received from either the veteran or his 
representative.  In August 2001, the veteran's representative 
submitted an Appellant's Brief that did not address the 
timeliness issue.  

Under the law, an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  Under the regulations in effect until 
February 11, 1997, a substantive appeal had to be filed 
within 60 days from the date that the agency of original 
jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification being appealed, 
whichever period ended later.  38 C.F.R. § 20.302(b) (2000).  

The Board determines questions as to timeliness of the filing 
of a substantive appeal.  38 U.S.C.A. § 7105(d)(3).  The 
Board has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal.  VAOPGCPREC 9-99.  

Although the letter sent to the veteran in May 2001 suggested 
that his substantive appeal was untimely, a change in the 
controlling regulation was recently promulgated.  Section 
20.302(b)(2) of title 38 of the Code of Federal Regulations 
(38 C.F.R. § 20.302(b)(2)) has been amended to read in 
pertinent part as follows:  

Except in the case of simultaneously 
contested claims, if (i) a claimant 
submits additional evidence within 1 year 
of the date of mailing of the 
notification of the determination being 
appealed, and (ii) that evidence 
requires, in accordance with [38 C.F.R. § 
19.31], that the claimant be furnished a 
Supplemental Statement of the Case, then 
the time to submit a Substantive Appeal 
shall end not sooner than 60 days after 
such Supplemental Statement of the Case 
is mailed to the appellant, even if the 
60-day period extends beyond the 
expiration of the 1-year appeal period.  

66 Fed. Reg. 50,318-50,319 (Oct. 3, 2001) (to be codified as 
amended at 38 C.F.R. § 20.302(b)(2)).  The change was made 
retroactively effective to February 11, 1997, the date of the 
VA General Counsel precedent opinion upon which the change 
was based.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15,567 (Feb. 
11, 1997).  See also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  

The veteran filed a timely notice of disagreement in July 
1998 to the March 1998 rating decision.  The veteran 
submitted additional evidence as to both of his service-
connected disabilities in November 1998.  He submitted a 
substantive appeal in May 1999.  As the January 1999 
statement of the case did not note or discuss the evidence 
received in November 1998, the new regulations have the 
effect of tolling the time limit for filing a substantive 
appeal until 60 days following the issuance of the 
supplemental statement of the case in October 1999, as this 
was the supplemental statement of the case that noted the 
evidence received in November 1998.  66 Fed. Reg. 50,318-
50,319 (Oct. 3, 2001) (to be codified as amended at 38 C.F.R. 
§ 20.302(b)(2)).  

Accordingly, the Board finds that the veteran's May 1999 
substantive appeal as to entitlement to higher initial 
ratings for his service-connected myalgias and skin condition 
is timely.  38 U.S.C.A. § 7105(d)(3).  

The veteran's claims for higher evaluations for his myalgias 
and skin condition are original claims that were placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (rating schedule), 
which is based on the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1; Fenderson v. West, 12 Vet. App. at 125.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  

The Board notes that a 20 percent rating, effective July 14, 
1993, the date of receipt of the veteran's application for 
benefits, was initially assigned for the service-connected 
myalgias, and a 100 percent rating under 38 C.F.R. § 4.29 was 
assigned from July 12 to August 31, 1994.  Thereafter, the 20 
percent rating effective from July 14, 1993, was continued.  
Thus, as the issue of the § 4.29 effective date is not before 
the Board, the Board will consider whether a rating in excess 
of 20 percent is warranted for the myalgias for any period 
following July 14, 1993.  In the case of the veteran's 
service-connected skin condition, the Board will consider 
whether a rating in excess of 10 percent is warranted for any 
period subsequent to July 14, 1993, the date of receipt of 
the veteran's application for benefits.  


A.  Myalgias

The veteran essentially contends that his myalgias are more 
severe than the 20 percent rating currently assigned.  

On VA examination in August 1993, the veteran complained of 
the development of stiffness in the distal interphalangeal 
(DIP) joints of his hands over the previous few months.  The 
examiner remarked that the veteran had classic Bouchard's 
nodes suggestive of osteoarthritis in the DIP joints of both 
hands.  The examination report also contains findings, on 
physical examination, of no swelling or deformity of any of 
the joints; normal neurological examination; normal 
temperature; and normal knees, with no effusion, instability, 
cartilage signs or deformity, and full range of motion and 
strength.  The impressions pertained to the service-connected 
left elbow and left shoulder disabilities, as well as to the 
veteran's nonservice-connected left knee disorder.  The 
examiner raised the issue of a possible connective tissue 
disorder and recommended further evaluation possibly by a 
rheumatologist.  

During a VA fee-basis rheumatology examination conducted 
later in August, the veteran reported the removal of excess 
cartilage from his left knee in 1977.  The report contains 
findings, on physical examination, that the veteran was "a 
pretty muscular young chap".  His joints showed "Schober's 
on the back going from 10 to 14."  His shoulders were 
"OK".  His hands functioned well, and his tendons looked 
all right.  He had normal hips and normal range of motion of 
the knees, with some crepitus in the left knee.  His ankles 
and feet looked all right.  X-rays of the left elbow, left 
shoulder, and left knee were interpreted as within normal 
limits.  The impressions were episodic symptoms with rash, 
fever, chills and arthralgias; chronic fatigue; history of 
diarrhea, currently improved; and history of decreased 
memory.  The examiner concluded that he could not "put a 
label on the [veteran's] current process."  

The veteran was hospitalized by VA from September 28 to 
October 1, 1993.  On physical examination, he was alert, in 
no distress, and looked perfectly healthy.  His extremities 
were without edema, clubbing or cyanosis.  The spine was not 
tender to touch.  He had no costovertebral angle (CVA) 
tenderness.  He was neurologically normal.  Laboratory and X-
ray data were also noted to be essentially normal.  The 
hospital report contains a notation that "[t]he [veteran] 
was basically asymptomatic during this hospitalization" and 
that he "was discharged in unchanged condition without 
having gone through a typical, at least as described by him, 
episode of his illness."  The examiner also indicated that 
the veteran was on a general diet and had no activity 
restrictions.  

The report of a VA hospitalization from July to August 1994 
includes a diagnosis of fibromyalgia, and applicable findings 
of cervical, thoracic and lumbar muscle spasms; chest wall 
tenderness to palpation; and decreased muscle strength at 
3+/5 overall.  He had nodules between the proximal 
interphalangeal (PIP) and the DIP joints of the hands, with 
water blisters to the fingers.  He had a 7-8 centimeter bulla 
of the right heel, and mild cervical lymphadenopathy was 
present.  An EKG showed normal sinus rhythm with minimal 
voltage criteria for LVH (left ventricular hypertrophy), 
which might be a normal variant.  PPD was zero millimeters, 
and a chest X-ray was normal.  Extensive laboratory studies 
were normal, and the Rheumatoid Factor was less than 30.  X-
rays of the hips, sacroiliac joints, left elbow, shoulders, 
ankles, and hands were normal, as were X-rays of the 
lumbosacral and cervical spine.  X-rays revealed a bipartite 
patella in the right knee.  Pulmonary function tests were 
normal; sleep laboratory consultation revealed an impression 
of insomnia and restlessness due to pain, with no sleep study 
needed.  A rheumatology consultation resulted in an 
impression of fibromyalgia, with no evidence of a rheumatic 
disorder.  An audiogram was normal, and an ear, nose and 
throat consultation resulted in an impression of allergic 
rhinitis (swollen turbinates).  An infectious disease 
consultation resulted in a finding of no evidence of 
bacterial, mycobacterial, fungal or viral infection.  A 
physical medicine and rehabilitation consultation resulted in 
an impression of myofascial pain - fibromyalgia-like 
syndrome, with probable biceps tendonitis and trochanteric 
bursitis.  Electromyographic and nerve conduction velocity 
(EMG/NCV) studies were normal.  An acid-fast bacilli culture 
was negative, Gram's stain was negative, and culture and 
sensitivities showed no growth.  

A November 1994 VA outpatient report contains diagnoses of 
severe fibromyalgia and sleep disorder.  It was reported that 
the veteran moved very slowly and stiffly but that no 
synovitis was found in any joint.  There was no warmth, 
erythema, or effusion, and the joints showed normal range of 
motion.  However, there were many tender trigger points 
across the shoulders and back.  

The veteran testified before a hearing officer at the RO in 
April 1995 as to his subjective complaints and their medical 
history.  Similar complaints and history also appear in the 
various treatment and examination reports.  

A May 1995 treatment report reflects the veteran's complaint 
of pain over his shoulders, elbows, hands, legs and back.  A 
physical examination showed diffuse tenderness but good 
strength.  The diagnostic impression was Gulf War syndrome.  

A VA bone scan conducted in October 1995 was essentially 
normal.  

A February 1996 VA social survey contains notations that the 
veteran was working full time skinning hogs, working 8-10 
hours a day, six days a week.  

A February 1996 VA psychiatric evaluation report contains a 
notation that the veteran was undergoing continuing 
evaluation and treatment for multiple somatic complaints.  

An April 1996 VA treatment report reflects complaints of 
diarrhea of four to five days' duration without objective 
gastrointestinal findings.  The impression was "[d]iarrhea - 
probable viral gastroenteritis vs. functional bowel."  
Probable fibromyalgia was also assessed.  

An April 1996 VA psychiatric examination report contains an 
Axis I diagnosis of anxiety due to a general medical 
condition (self-report of ongoing muscle pains, sweats, 
blister, and generally not feeling well).  

A May 1996 physician statement provides the opinion that the 
veteran's symptom complex strongly indicated a diagnosis of  
was suffering from dermatomyositis, which he described as an 
autoimmune disease.  

An August 1996 VA fee-basis examination report contains 
findings of some mild generalized weakness in the veteran's 
muscles "which could perhaps be explained on the basis of 
disuse."  

An August 1996 VA chest X-ray was felt to be normal compared 
to a study of September 29, 1993.  

Statements dated in September and October 1996 by the 
veteran's family, employer and friends note the veteran's 
symptoms, complaints and time missed from work.  

A January 1997 VA fee-basis neurological examination report, 
which contains essentially normal findings, also contains a 
notation that electrodiagnostic studies were normal and did 
not indicate the presence of myositis or polyneuropathy.  

A January 1997 VA orthopedic examination report contains a 
detailed history of the veteran's symptoms and complaints.  
The diagnoses again were related to the veteran's service-
connected left elbow and left shoulder disabilities.  A 
history of dermatomyositis was also diagnosed and was to be 
confirmed by muscle biopsy.  However, a pathology report 
dated later in January shows that a calf muscle biopsy 
resulted in findings that were essentially unremarkable.  

A February 1997 VA treatment report contains assessments of 
Gulf War Syndrome and probable fibromyalgia.  

An April 1997 VA orthopedic examination report contains the 
examiner's statement that he had reviewed the examination 
reports and findings of other physicians.  He concluded that 
the veteran suffered from an undiagnosed condition, and not 
from polymyositis or dermatomyositis (both diseases that 
concern active muscle inflammation), and that his condition 
could not "be assigned to any one particular pathologic 
entity."  He noted that it had been thought that the veteran 
had Gottron's papules but that the presence of Gottron's 
papules in itself did not confirm the presence of 
polymyositis or dermatomyositis.  

In a VA examination conducted on April 29, 1997, the same 
physician indicated that he had again reviewed the veteran's 
medical records.  He indicated that the veteran's symptoms 
consisted of joint pains chiefly afflicting the extremities, 
especially the hands and knees, and fevers that were 
sometimes accompanied by chills, fatigue, headache, myalgias 
and occasional paresthesia of the extremities.  He also noted 
that other symptoms that had been reported by some but not 
all VA examiners included sleep disturbance, loss of taste, 
mouth dryness, difficulty swallowing, chest pains, shortness 
of breath, wheezing, eye redness, tinnitus and dizziness.  
The examiner indicated that because the veteran's condition 
was undiagnosed, it was difficult to be certain exactly which 
symptoms and findings were included in this process, if there 
was one unifying process, and which were not.  Therefore, the 
examiner concluded, he could only state what symptoms the 
veteran had complained of and say that he could not unify 
these symptoms and findings into a single diagnosis given the 
data that were available to him.  

An addendum to the April 29, 1997, VA examination shows that 
the veteran subsequently underwent a CT scan of the 
lumbosacral spine, including the sacroiliac joints.  The CT 
scan showed diffuse disc bulging at the L3-4 level with some 
resultant compression of the thecal sac resulting in mild 
spinal stenosis and mild narrowing of the right neural 
foramen.  Diffuse disc bulging was also noted at L4-5 with 
resultant mild spinal stenosis.  Examination of the 
sacroiliac joints revealed no evidence of erosive changes 
that would be suggestive of an inflammatory back process.  
Laboratory studies showed normal thyroid levels.  Based on 
the results of the CT scan, it was felt that there was no 
evidence for an inflammatory low back disease process such as 
ankylosing spondylitis.  It was felt that clinical evaluation 
of the veteran did not suggest a radiculopathy as a cause of 
his pain.  It was also felt that the abnormalities visualized 
on CT scan were not related to his current clinical 
symptomatology.  It was indicated that a formal determination 
would rest on a neurologic evaluation.  

A September 1998 VA treatment report contains notations that 
the veteran was then working as a conductor for the Union 
Pacific Railroad, that he had gained a lot of weight since 
the previous year, and that he was taking no medication at 
that time, although he reported the same joint and muscle 
aches.  The assessment was fibromyalgia, and the treatment 
plan included continuing daily exercise.  

A June 1999 VA fee-basis neurology report contains a 
physician's opinion that while he did not know exactly what 
the veteran had, he did not think it was Gulf War Syndrome, 
which had been shown scientifically to be a psychosomatic 
illness due to stress.  The physician also indicated that the 
veteran did not have dermatomyositis.  The physician 
indicated that if a syndrome must be applied to the veteran, 
it would be a fever of unknown origin.  The physician 
indicated that this diagnosis would remain "until [the 
veteran] is able to come in with his [reported] typical cycle 
of fever of 104 [degrees], headache, neck ache, myalgia and 
arthralgia, at which time the appropriate studies can be 
done."  Neurological and mental status examinations were 
normal.  

A June 1999 VA cardiology consultation report contains the 
physician's observation that although the veteran complained 
of dyspnea, he was able to run two miles a day without 
significant dyspnea.  The physician further observed that 
although the veteran complained of pain in his calves when he 
ran, this did not prohibit him from finishing his two miles 
daily.  The veteran indicated that he was then a guard at the 
Nebraska State Penitentiary.  On physical examination, all 
systems, including his extremities, were found to be normal.  
Chest X-rays showed a normal heart and lungs.  A 
contemporaneous EKG showed a normal sinus rhythm with 
probable early repolarization.  The impressions were 
noncardiac chest pain and Gulf War Syndrome.  

A June 1999 VA pulmonary function test report reflects an 
interpretation of normal spirometry and diffusion capacity.  

A July 1999 VA echocardiogram report contains impressions of 
(1) normal left ventricular size and systolic function with 
some evidence of reduced compliance; (2) redundant mitral 
valve with normal function; (3) trivial tricuspid 
insufficiency, probably not of clinical or hemodynamic 
significance; and (4) evidence of reduced left ventricular 
compliance.  The physician noted that compared to the 
previous echocardiogram, mitral insufficiency was less 
pronounced, and that, again, there was no significant 
pericardial effusion or pericardial thickening.  

When service connection was established for myalgias as due 
to an undiagnosed illness in the rating decision of March 
1998, the RO assigned a 20 percent evaluation for the 
disorder by analogy to fibromyalgia under Diagnostic Code 
5025, effective from July 14, 1993, the date of receipt of 
the veteran's application for benefits.  

However, Diagnostic Code 5025 for rating fibromyalgia was 
added to the rating schedule by an interim final rule that 
became effective on May 7, 1996.  See 61 Fed. Reg. 20,438 
(May 7, 1996).  The interim final rule was made effective as 
a final rule without amendment on June 17, 1999.  See 64 Fed. 
Reg. 32,410 (June 17, 1999).  Although the RO rated the 
service-connected myalgias under Diagnostic Code 5025 from 
July 14, 1993, the evaluation of the disability under 
Diagnostic Code 5025 may not be earlier than the effective 
date of the amendment that added that diagnostic code to the 
rating schedule.  See 38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (April 10, 2000).  

Prior to May 7, 1996, therefore, the service-connected 
myalgias must be rated by analogy to a disability in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001).  An analogous rating may only be assigned where 
the service-connected disability is not listed in the rating 
schedule.  38 C.F.R. § 4.27; see Lendenmann, 3 Vet. App. at 
349-50.  The Board is of the opinion that prior to May 7, 
1996, the closest analogous disability to the veteran's 
service-connected myalgias was rheumatoid arthritis rated as 
an active process under Diagnostic Code 5002 of the rating 
schedule.  The Board is further of the opinion that the 
rating criteria set forth in Diagnostic Code 5025 are more 
favorable to the veteran in this case than the rating 
criteria set forth in Diagnostic Code 5002 because the 
criteria for a 40 percent evaluation under the Diagnostic 
Code 5002 require objective examination findings 
demonstrating definite impairment of health, whereas the 
criteria under Diagnostic Code 5025 tend to be somewhat more 
subjective in nature.  Moreover, the alternative basis for a 
40 percent evaluation under Diagnostic Code 5002 requires 
incapacitating exacerbations three or more times a year, 
while a 40 percent evaluation under Diagnostic Code 5025 may 
be assigned when symptoms are constant, or nearly so, and are 
refractory to therapy, whether or not the symptoms are 
actually incapacitating.  

The Board notes that service connection is in effect for 
residuals of dislocation of the left elbow, acromioclavicular 
joint strain (left shoulder), and diarrhea, weight loss, and 
fevers as due to an undiagnosed illness.  The symptoms of 
those service-connected disabilities may not be considered in 
rating the veteran's service-connected myalgias.  The 
evaluation of the same disability under different diagnoses 
in order to inflate artificially the service-connected 
evaluation is prohibited.  See 38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  See 
Brady v. Brown, 4 Vet. App. at 206.  As indicated above, 
however, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, permitting the 
assignment of two different ratings.  See Fanning v. Brown, 4 
Vet. App. at 230.  The "critical element" in determining 
whether a separate disability rating may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. at 261-62.  

Biceps tendonitis and trochanteric bursitis, as noted below, 
have also been diagnosed.  The symptoms of these disabilities 
are not for consideration in determining the rating for the 
veteran's service-connected myalgias as due to an undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Diagnostic Code 5002 provides ratings for atrophic rheumatoid 
arthritis as an active process, depending on the severity of 
the symptomatology.  When there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating, a 100 percent rating will be 
assigned.  When the symptoms are less than the criteria for a 
100 percent rating, but include weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, then a 60 
percent rating will be assigned.  When there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, then a 40 percent rating will be assigned.  When there 
are one or two exacerbations a year in a well-established 
diagnosis, a 20 percent rating will be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  

As noted above, there is no medical evidence of record that 
the veteran's service-connected myalgias have rendered him 
totally incapacitated at any point in time.  The most current 
medical evidence shows that the veteran is employed full 
time.  Thus, a 100 percent rating for this disability by 
analogy to rheumatoid arthritis is not warranted for any 
period of time prior to May 7, 1996.  

Moreover, there is no objective medical evidence of record 
showing anemia due to the service-connected myalgias or 
demonstrating incapacitating exacerbations at any point in 
time.  As noted above, the evidence indicates that the 
veteran has been employed on a full time basis essentially 
since his discharge from service.  The Board also notes the 
physician's notation after the veteran's VA hospitalization 
in September and October 1993, when the veteran reported he 
was seeking hospitalization because his disability was 
symptomatic, that the veteran was "basically asymptomatic 
during this hospitalization."  While the veteran and his 
family have essentially reported that the veteran has been 
incapacitated at times, there is no objective medical 
evidence of record confirming this assertion.  While one of 
the veteran's former employers indicated that the veteran had 
missed numerous hours of work, there is no objective medical 
evidence of record that shows that the veteran's service-
connected myalgias were the cause of that lost time.  Thus, a 
60 percent rating is not warranted for myalgias under 
Diagnostic Code 5002 for any period of time prior to May 7, 
1996.  

Moreover, there is no objective medical evidence of symptom 
combinations productive of definite impairment of health, and 
no objective medical evidence of incapacitating exacerbations 
occurring three or more times a year.  Thus, a 40 percent 
rating under Diagnostic Code 5002 is not warranted for the 
period prior to May 7, 1996.  

The medical evidence of record shows that prior to May 7, 
1996, the veteran experienced five exacerbations of his 
service-connected myalgias analogous to active rheumatoid 
arthritis.  These exacerbations were reflected in examination 
and treatment reports dated in August 1993, July and August 
1994, November 1994, May 1995, and April 1996.  This 
represents five exacerbations over a nearly three year period 
and thus represents exacerbations that more nearly reflect 
the criteria for a 20 percent rating under Diagnostic Code 
5002 prior to May 7, 1996.  Moreover, most of the documented 
episodes of fibromyalgia were not shown to be incapacitating.  

The provisions of Diagnostic Code 5025 that became effective 
on May 7, 1996, set forth the criteria for evaluating 
fibromyalgia (fibrosis, primary fibromyalgia syndrome).  
Diagnostic Code 5025 provides that with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy, a 40 percent rating is 
warranted.  If they are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, a 20 percent rating is warranted.  If they require 
continuous medication for control, a 10 percent rating is 
warranted.  A note to Diagnostic Code 5025 provides that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  

The evidence of record shows that the veteran's myalgias are 
manifested by sleep disturbance, noncardiac chest pains, 
fatigue, headaches, and anxiety, in addition to diffuse 
tenderness.  However, the record demonstrates that the 
veteran has a multiplicity of medical problems, both organic 
and nonorganic, not all of which are service-connected or 
attributable to the service-connected myalgias.  For example, 
much of the veteran's musculoskeletal pain is attributable to 
disabilities that are articular in nature and are due to 
other service-connected joint problems or to nonservice-
connected bulging discs in the low back that are unrelated to 
fibromyalgia.  From this it is reasonably inferable that the 
veteran's service-connected myalgias have not been shown to 
be constant or nearly so, or refractory to therapy, such as 
to warrant a 40 percent rating under Diagnostic Code 5025, 
effective from May 7, 1996.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  A rating in excess 
of 20 percent for the service-connected myalgias under 
Diagnostic Code 5025 is therefore not warranted.  

In so finding, the Board notes that the comment to the final 
rule promulgated on June 17, 1999, states in pertinent part 
as follows:  

Fibromyalgia is a "nonarticular" 
rheumatic disease ("The Merck Manual" 
(1369, 16th ed. 1992)), and objective 
impairment of musculoskeletal function, 
including limitation of motion of the 
joints, is not present, in contrast to 
the usual findings in "articular" 
rheumatic diseases.  Joint examinations 
in fibromyalgia are necessary only to 
exclude other rheumatic diseases because 
physical signs other than tender points 
at specific locations are lacking.  The 
pain of fibromyalgia is not joint pain, 
but a deep aching, or sometimes burning 
pain, primarily in muscles, but sometimes 
in fascia, ligaments, areas of tendon 
insertions, and other areas of connective 
tissue (Ball and Koopman, 315).  The 
evaluation criteria require that the pain 
be widespread, and that the symptoms be 
assessed based on whether they are 
constant or episodic, or require 
continuous medication, but they are not 
based on evaluations of individual joints 
or other specific parts of the 
musculoskeletal system.  

64 Fed. Reg. 32,410, 32,411 (June 17, 1999).  

As fibromyalgia is not rated on the basis of limitation of 
motion of individual joints, it follows that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, as applied in DeLuca v. Brown, 
8 Vet. App. 202 (1995), are not for application.  

B.  Skin Condition

A September 1992 VA treatment report contains a notation that 
the veteran had multiple blisters on the soles of his feet.  
The diagnosis was probable tinea pedis.  

An October 1992 VA treatment report contains a notation that 
the veteran was "much improved."  Where he formerly had 
probably 20 to 30 little blisters, he now had "just one".  

A November 1992 VA treatment report contains a notation that 
the veteran had new sores on the sole of his right foot that 
looked like the others.  Tinea was suspected.  

A March 1993 VA treatment report contains a notation that the 
veteran had no sores at that time.  

An August 1993 VA treatment report contains notations that 
the veteran's skin blisters had returned since he stopped 
taking his medication in June 1993.  

A VA dermatology consultation report dated August 10, 1993, 
contains an impression of dyshidrotic eczema with a history 
of tinea pedis (T. rubrum).  

On a VA examination on August 12, 1993, the veteran had no 
blisters on his face or trunk.  However, he had some healing 
blisters on the ulnar aspect of his left hand and on the 
bottoms of his feet.  Photographs were included with the 
examination report.  Those photographs reveal some peeling 
blisters on the veteran's hands and feet.  

On August 25, 1993, the veteran was referred for a 
dermatology consultation with the notation that he had 
blisters on his feet, hands, face and arms that had developed 
in Saudi Arabia.  The dermatologist's August 1993 
consultation report contains a finding that the veteran's 
skin was clear on the date of the examination.  However, the 
examiner's impression was dyshidrotic eczema, confirming a 
diagnosis of a couple of weeks previously by another 
physician.  The dermatology consultant noted that this was an 
incurable recurrent vesicular dermatoses that, in the 
veteran's case, seemed quite severe and that could be 
expected to run an indefinite course despite treatment.  

On physical examination during hospitalization by VA in 
September and October 1993, the veteran's skin was warm and 
dry, but there were "some peeling blisters that looked a 
little bit like dyshidrosis on his feet and a small blister 
on his left thumb."  The examiner indicated that there did 
not seem to be any redness or inflammation around this and no 
appearance of bacterial infection.  The report also indicates 
that the veteran was seen in the hospital by a dermatologist 
who felt, after a biopsy, that a mild fungal infection was 
involved.  The dermatologist felt that the veteran had tinea 
pedis, probably from Trichophyton rubrum, with benign 
blisters on his hands.  The dermatologist doubted that it was 
a disseminated systemic disease.  

The veteran was hospitalized by VA in July and August 1994.  
The hospital report includes a diagnosis of dyshidrotic 
eczema and findings, on physical examination, of "nodules 
between the [proximal interphalangeal] and [distal 
interphalangeal] joints of the hands.  The [veteran] has 
water blisters to the fingers.  The [veteran] has a 7-8 
[centimeter] bulla on the right heel, . . . ."  The examiner 
indicated that a pathology report following a biopsy showed 
dyshidrotic eczema and that the dermatologist felt that this 
was a very severe case.  Treatment was with Domeboro's 
solution and Triamcinolone cream.  He was to be followed at a 
VA dermatology clinic.  

Photographs submitted at the veteran's April 1995 personal 
hearing show peeling blisters on the veteran's feet.  

A May 1996 VA fee-basis dermatology examination report 
contains the physician's diagnosis of "Guiton's papules" 
over the dorsal joints of the veteran's hands.  The examiner 
stated that "[a]t the present time, I would assess [the 
veteran] to have 25 percent total body disability 
attributable to skin according to the latest [American 
Medical Association] guidelines."  

On a VA fee-basis dermatology examination in August 1996, 
there was some mild scaling of the hands and feet, as well as 
fleshy papules overlying the veteran's DIP joints.  The 
examiner stated that he had no doubt that the veteran 
suffered from chronic dyshidrotic eczema and also felt that 
the veteran was suffering from a chronic recurrent 
inflammatory disorder that affected the muscles and joints.  
Dermatomyositis was felt to be the most likely possibility.  
The physician stated that he "would assess [the veteran] to 
have a ten percent total body disability attributable to the 
skin, but this would have to be combined with any disability 
attributable to the pain in his joints as well as his muscle 
pain and weakness."  

However, on a VA dermatology examination later in August 
1996, the examiner's impression was that it was unlikely that 
dermatomyositis accounted for the veteran's skin symptoms.  

Photographs submitted in February 1997 show a peeling blister 
on the veteran's left foot and a blister on his right foot.  

An April 1997 VA examination report contains a notation that 
the veteran's skin condition was "comprised of blisters on 
the hands, feet, axillae and neck."  

A September 1998 VA treatment report reflects objective 
findings of no skin rash currently.  

A June 1999 VA examination report contains findings, on 
physical examination, of warm and dry skin without lesions.  

When the RO granted service connection in March 1998 for a 
skin condition as a symptom of an undiagnosed illness, it 
assigned a 10 percent rating by analogy to eczema under 
Diagnostic Code 7806, effective from July 14, 1993.  As noted 
above, the Board will consider whether a rating in excess of 
10 percent is warranted for any period on or after July 14, 
1993.  

A 10 percent evaluation for eczema requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board observes that the photographs of the veteran's 
hands and feet do not show an exceptionally repugnant 
condition.  The Board also notes that no photographs of any 
blisters on the head, face, axillae, or neck have been 
submitted and that only one report, in April 1997, suggests 
the presence of blisters on the veteran's axillae and neck.  
The veteran's skin condition has historically been found only 
on his hands and feet.  

Under Diagnostic Code 7806, as noted above, either 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition, must be shown for a 50 percent rating.  While the 
photographs appear to show ulceration and exfoliation, no 
systemic or nervous manifestations have been found or 
diagnosed attributable to the service-connected skin 
condition, and the photographs do not show an exceptionally 
repugnant condition.  Thus, a 50 percent rating under this 
code is not warranted for any period from July 14, 1993.  

The medical evidence, including the photographs, does not 
show exudation, extensive lesions, or marked disfigurement.  
While the veteran has reported exudation and itching, he has 
not reported that this is constant.  Thus, a 30 percent 
rating under Diagnostic Code 7806 is not warranted for any 
period on or after July 14, 1993.  The evidence throughout 
the prosecution of this claim has been most consistent with 
the rating criteria for the 10 percent evaluation currently 
assigned.  The Board therefore finds that the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the veteran's service-connected skin condition for any 
period on or after July 14, 1993.  

C.  Conclusion

In reaching these decisions, the Board has considered 
according the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  However, where the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application.  See Schoolman v. West, 12 Vet. App. at 
311; Gilbert v. Derwinski, 1 Vet. App. at 54-56.  


ORDER

Service connection for a sleep disorder, to include as due to 
an undiagnosed illness, is denied.  

Service connection for a disability manifested by chest pain, 
to include as due to an undiagnosed illness, is denied.  

Service connection for a disability manifested by fatigue, to 
include as due to an undiagnosed illness, is denied.  

Service connection for a disability manifested by 
lightheadedness or dizziness, to include as due to an 
undiagnosed illness, is denied.  

Service connection for night sweats, as part and parcel of 
fevers due to an undiagnosed illness, is granted.  

Service connection for a disability manifested by blurred 
vision, to include as due to an undiagnosed illness, is 
denied.  

Service connection for a headache disorder, to include as due 
to an undiagnosed illness, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  

An increased evaluation for myalgias due to an undiagnosed 
illness is denied.  

An increased evaluation for a skin condition due to an 
undiagnosed illness is denied.  


REMAND

In a notice of disagreement with an August 1994 rating 
decision that was received in October 1994, the veteran 
disagreed with the grant of initial evaluations for service-
connected left elbow and left shoulder conditions.  Although 
a statement of the case was furnished with respect to these 
issues in November 1994, a timely substantive appeal was not 
thereafter received.  However, in his notice of disagreement, 
the veteran also indicated his disagreement with the 
effective dates assigned by the RO for service connection for 
the left elbow and left shoulder conditions.  It does not 
appear that a statement of the case has been issued in 
connection with the earlier effective date issues.  

Appellate review of a decision by an agency of original 
jurisdiction, usually the RO, is initiated by the claimant's 
filing a timely notice of disagreement with the agency of 
original jurisdiction; after a statement of the case has been 
furnished, the claimant perfects the appeal by filing a 
timely substantive appeal with the agency of original 
jurisdiction.  See 38 C.F.R. § 20.200; Fenderson v. West, 12 
Vet. App. at 128; see also 38 U.S.C.A. § 7105.  When a notice 
of disagreement is timely filed, the agency of original 
jurisdiction must reexamine the claim and determine if 
additional review or development is warranted.  If no action 
is required, or when it is completed, the agency of original 
jurisdiction must prepare a statement of the case pursuant to 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the notice of disagreement 
is withdrawn by the appellant or his or her representative.  
38 C.F.R. § 19.26.  As no statement of the case has been 
issued as to the earlier effective date issues, these issues 
must be remanded to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following action:  

The RO should furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issues of entitlement effective dates 
earlier than July 14, 1993, for the grant 
of service connection for left elbow 
disability and the grant of service 
connection for left shoulder disability.  
The veteran and his representative are 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.  Should a timely substantive 
appeal be received after a statement of 
the case has been furnished addressing 
these issues, all appropriate steps 
should be taken to prepare the matter for 
appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice from the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


